Exhibit 10.2

AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

AMENDMENT, dated as of June 29, 2011 (this “Amendment”), relating to the AMENDED
AND RESTATED LOAN AGREEMENT, dated as of August 7, 2009 (as previously amended,
supplemented or otherwise modified, the “Loan Agreement”), among MSLO EMERIL
ACQUISITION SUB LLC, a Delaware limited liability company (the “Borrower”),
MARTHA STEWART LIVING OMNIMEDIA, INC., a Delaware corporation (the “Parent
Guarantor”), and BANK OF AMERICA, N.A. (the “Bank”).

WHEREAS, the Borrower and the Parent have requested the Bank to amend the Loan
Agreement by suspending the application of the financial covenants set forth in
Section 8.2 (Funded Debt to EBITDA Ratio) and Section 8.3 (Parent Guarantor
Basic Fixed Charge Coverage Ratio) of the Loan Agreement and reducing the
required level of consolidated Tangible Net Worth required to be maintained
under Section 8.1 (Tangible Net Worth) of the Loan Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, the Bank has
agreed to such request;

NOW THEREFORE, in consideration of the premises and the agreements herein, each
of the Borrower and the Parent Guarantor hereby agrees with the Bank as follows:

 

  1. Definitions. All terms used herein which are defined in the Loan Agreement
and not otherwise defined herein are used herein as defined therein.

 

  2. Amendment to Loan Agreement. Effective as of the Effective Date, the Loan
Agreement is hereby amended as follows:

 

  (a) Section I of the Loan Agreement is hereby amended by adding the following
definition in proper alphabetical order:

“Outstanding Balance” means, at any time of determination, the outstanding
principal balance of the Loan at such time.”

“Designated Cash Equivalents” means Cash Equivalents of the type described in
(i) clause (a), (b) or (f) of the definition thereof or (ii) clause (d) of the
definition thereof issued by a domestic issuer that are rated at least A-I by
S&P or P-I by Moody’s and are capable of being liquidated within 5 days.”

 

  (b) Section 8.1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------

“8.1 Tangible Net Worth. Parent Guarantor shall maintain, as of the last day of
each fiscal quarter of Parent Guarantor, on a consolidated basis Tangible Net
Worth equal to at least $30,000,000.”

 

  (c) Section 8.2 of the Loan Agreement is hereby amended and restated in its
entirety as follows: “Section 8.2 [Intentionally Omitted.]”

 

  (d) Section 8.3 of the Loan Agreement is hereby amended and restated in its
entirety as follows: “Section 8.3 [Intentionally Omitted.]”

 

  (e) Section 8 of the Loan Agreement is hereby amended by adding the following
as a new Section 8.7:

“8.7 Unencumbered Cash and Designated Cash Equivalents. Parent Guarantor shall
maintain at all times cash and Designated Cash Equivalents (excluding assets of
any retirement plan) which may be converted into cash within five (5) days,
which are not, in either case, (i) subject to any lien, security interest or
other encumbrance (other than bankers’ liens, rights of setoff and similar Liens
incurred on deposits in favor of banks and securities intermediaries in the
ordinary course of business) or (ii) held by Parent Guarantor in order to comply
with any other liquidity or other similar covenant under any agreement in
respect of indebtedness or other obligations of Parent Guarantor or any of its
Subsidiaries (other than the Obligations), having an aggregate market value of
not less than an amount equal to 200% of the Outstanding Balance.”

 

  3. Conditions to Effectiveness. This Amendment shall become effective if, and
only if, all of the following conditions precedent shall have been satisfied
(the date upon which satisfaction of such conditions precedent shall first
occur, the “Effective Date”):

 

  (a) the Bank shall have received counterparts of this Amendment duly executed
by the Borrower and the Parent Guarantor;

 

  (b) the Borrower shall have paid all accrued and unpaid fees and expenses of
Paul, Weiss, Rifkind, Wharton & Garrison LLP that are reimbursable under the
Loan Documents for which an invoice has been presented on or before the
Effective Date;

 

  (c) the representations and warranties contained in Section 5 hereof shall be
true and correct on and as of the Effective Date (after giving effect to this
Amendment); and

 

  (d) after giving effect to this Amendment, no event shall have occurred and be
continuing which constitutes an Event of Default or Default.



--------------------------------------------------------------------------------

  4. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:

 

  (a) After giving effect to this Amendment, the representations and warranties
made by the Borrower and the Parent Guarantor in the Loan Agreement and in each
other Loan Document to which it is a party are true and correct in all material
respects on and as of the Effective Date as though made on and as of the
Effective Date (except (i) to the extent such representations and warranties
expressly relate to an earlier date and (ii) that the representation and
warranty set forth in Section 6.4 of the Loan Agreement is further qualified by
any matter set forth in the Parent Guarantor’s most recent Annual Report on Form
lO-K and Quarterly Report on Form IO-Q prior to the date hereof).

 

  (b) Each of the Borrower and the Parent Guarantor has all limited liability
company or corporate power and authority to execute and deliver this Amendment
and to perform the obligations provided for herein and in the Loan Agreement, as
amended hereby.

 

  (c) The execution, delivery and performance by each of the Borrower and the
Parent Guarantor of this Amendment and the performance by each of the Borrower
and the Parent Guarantor of its obligations under the Loan Agreement, as amended
hereby, do not contravene the certificate of formation or limited liability
company agreement of the Borrower or the certificate of incorporation or bylaws
of the Parent Guarantor or any law applicable to either of them, or any judgment
or order applicable to or binding on either of them, and do not constitute a
default under any existing agreement, mortgage, indenture or contract binding on
either of them or affecting either of their property.

 

  (d) This Amendment has been duly executed and delivered by each of the
Borrower and the Parent Guarantor, and each of this Amendment and the Loan
Agreement, as amended hereby, constitutes the legal, valid and binding
obligation of each of them, enforceable in accordance with its terms.

 

  5.

Release. In consideration of the agreements of the Bank contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the Borrower and the Parent Guarantor, on behalf of
itself and its successors, assigns and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Bank and the Collateral Agent and their successors and assigns,
and their present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (the Bank, the Collateral Agent and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
Releasee”), of and from all demands, actions, causes of action, suits, damages
and



--------------------------------------------------------------------------------

  any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, both at law and in equity, the
Borrower or the Parent Guarantor, or any of their successors, assigns or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Loan Agreement, any of the other
Loan Documents or any transactions thereunder or related thereto.

 

  6. Continued Effectiveness of the Loan Documents. Except as otherwise
expressly provided herein, the Loan Agreement and the other Loan Documents to
which the Borrower or the Parent Guarantor is a party are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects except that on and after the date hereof (i) all references in the Loan
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Loan Agreement shall mean the Loan Agreement as amended
by this Amendment and (ii) all references in the other Loan Documents to the
“Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended by this
Amendment.

 

  7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

  8. Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

 

  9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

  10. Amendment as Loan Document. Each of the Borrower and the Parent Guarantor
hereby acknowledges and agrees that this Amendment constitutes a “Loan
Document.”

[The remainder of this page is left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BANK:     BORROWER:

BANK OF AMERICA, N.A.

    MSLO EMERIL ACQUISITION SUB LLC By:  

/s/ Jane R Heller

    By:  

/s/ Charles Koppelman

  Name: Jane R. Heller       Name: Charles A. Koppelman   Title: Managing
Director       Title: President       PARENT GUARANTOR:       MARTHA STEWART
LIVING OMNIMEDIA, INC.       By:  

/s/ Charles Koppelman

        Name: Charles A. Koppelman         Title: Principal Executive Officer